

117 S2459 IS: Hangars Accelerate National Growth And Regional Stability Act
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2459IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for improvements to aircraft hangars, and for other purposes.1.Short titleThis Act may be cited as the Hangars Accelerate National Growth And Regional Stability Act or the HANGARS Act.2.Hangar development program for general aviation airports(a)Program(1)In generalThe Secretary of Transportation (in this section referred to as the Secretary) shall establish a program under which the Secretary shall award grants to eligible entities for an eligible project at the airport.(2)ApplicationAn eligible entity seeking a grant under the program under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (b)Eligible entitiesIn this section, the term eligible entity means a sponsor of a—(1)public-use airport that is not a primary airport (as such terms are defined in section 47102 of title 49, United States Code); or(2)general aviation airport (as defined in such section 47102).(c)Eligible projects(1)In generalIn this section, the term eligible project means a project to construct, repair, or improve an aircraft hangar facility.(2)Planning and acquisition costs(A)In generalSubject to subparagraph (B), an eligible project may include costs incurred—(i)to prepare a plan or specifications, including carrying out a field investigation, for the eligible project; and(ii)to acquire land and install utilities connected to the development of the eligible project.(B)LimitationNot more than 10 percent of the amount of a grant awarded under this section may be used for the costs described in subparagraph (A).(d)Federal shareThe Federal share of the costs of an eligible project carried out with a grant under this section is 95 percent.(e)Priority considerationIn awarding grants under the program under this section, the Secretary shall give priority consideration to eligible projects—(1)that will be completed within 2 years of the grant award;(2)that leverage private sector investments to build or improve facilities at the airport; and(3)that—(A)achieve a complete development objective;(B)are located on a statewide aviation master plan; or(C)are located on an airport's master plan.(f)RequirementsFor any grant awarded under this section, the Secretary shall ensure that the eligible project is—(1)owned and operated by the sponsor of the eligible airport;(2)used on a non-exclusive basis; and(3)made available and used for public aeronautical purposes, including aircraft storage and maintenance.(g)Grant limitFor grants awarded under this section, not more than $5,000,000 may be made available to a single eligible project.(h)AdministrationOf the amounts made available under subsection (i), the Secretary may retain up to 3 percent for personnel, contracting, and other costs to administer and oversee grants made under this section.(i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $1,000,000,000 for the purpose of carrying out this section. Amounts appropriated under the preceding sentence shall remain available until expended.3.Hangar development program for primary airports(a)In generalTitle II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the following:219.Grants for hangar improvement(a)In generalOn the application of an eligible recipient, the Secretary may make grants to construct, repair, or improve an aircraft hangar facility to further the economic adjustment objectives of this subchapter.(b)Criteria for grantThe Secretary may make a grant under this section if the Secretary determines that—(1)the eligible project for which the grant is applied will, directly or indirectly—(A)improve the opportunities, in the area where the eligible project is or will be located, for the successful establishment or expansion of aircraft maintenance and repair hangar facilities;(B)leverage private sector investments to build or improve hangar facilities at the airport;(C)assist in the creation of additional long-term employment opportunities in the area; or(D)improve the opportunities, in the area where the eligible project is or will be located, for air carriers to establish or increase commercial routes;(2)the area for which the eligible project is to be carried out has a comprehensive economic development strategy and the eligible project is consistent with the strategy; and(3)the eligible project is located on a statewide aviation master plan or on the airport’s master plan.(c)Eligible recipientIn this section, the term eligible recipient has the meaning given such term in section 3 and includes a primary airport (as defined in section 47102 of title 49, United States Code).(d)Eligible projectIn this section, the term eligible project means a project to construct, repair, or improve an aircraft hangar facility at a primary airport (as defined in section 47102 of title 49, United States Code).(e)Federal shareNotwithstanding section 204, the Federal share of the costs of an eligible project carried out with a grant under this section is 85 percent.(f)Notice of Federal interestNotwithstanding any other provision of law, any eligible recipient awarded a grant under this section shall record a statement of the Federal Government’s interest in the property improved through the grant in a form acceptable to the Secretary. The Secretary of Transportation shall cooperate with the Secretary as may be needed to facilitate the recording of such statement. (g)AdministrationOf the amounts made available under subsection (h), the Secretary may retain up to 1 percent for personnel, contracting, and other costs to administer and oversee grants made under this section. (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $100,000,000 for the purpose of carrying out this section. Amounts appropriated under the preceding sentence shall remain available until expended..(b)Conforming amendmentThe table of contents contained in section 1(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 note) is amended by inserting after the item relating to section 218 the following:Sec. 219. Grants for hangar improvement..